DETAILED ACTION

This Final Rejection replaces the final rejection mailed on 10/05/2022 to add new rejections. The period for reply has been reset from the mailing date of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation of “either of the right second pipe and the left second pipe that is shorter with respect to a premixing zone between a position where the temperature adjusted air and the recirculated air merge and the mixing chamber comprises the guide part”, wherein it is unclear how a pipe can be shorter “ with respect to a premixing zone between a position where the temperature adjusted air and the recirculated air merge” is referring to. Wouldn’t a shorter length or measurement of a pipe be absolute? How can a pipe be shorter only with respect to another location ? Since shorter is a relative term what is the second pipe shorter than? Additionally, Claim 19 recites the limitation "the right second pipe and the left second pipe that is shorter with respect to a premixing zone between a position where the temperature adjusted air and the recirculated air merge and the mixing chamber" .  There is insufficient antecedent basis for this limitation in the claim.  Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. Additionally, there is an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- either of the right second pipe and the left second pipe is shorter than the guide part -- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9 and 19-20 is/are rejected, as best understood due to indefiniteness issues, under 35 U.S.C. 102(a)(1) as being anticipated by Kline US 20040231350 A1.
Re claim 6, Kline teach an air conditioning piping structure (fig 1) for an aircraft that causes temperature adjusted air obtained by an air conditioning apparatus of the aircraft and recirculated air discharged from an air-conditioned compartment to flow into a mixing chamber (30) that mixes the temperature adjusted air and the recirculated air, the air conditioning piping structure comprising: a first pipe (22) through which the temperature adjusted air flows along a first axis; and a second pipe (28) through which the recirculated air flows along a second axis inclined with respect to the first axis and that is connected to the first pipe (fig 1 and 3, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘inclined’ is : making an angle with a line or plane and since the pipes are connected and not parallel and have an offset angle relative to each other the claim limitations are met ), wherein the second pipe comprises: a guide part (32) configured to guide the recirculated air toward an upstream side of the temperature adjusted air flowing through the first pipe; and a downstream-oriented section extending toward a downstream side of the temperature adjusted air as approaching the first pipe and that is connected to the guide part (noting the “downstream-oriented section” is considered the portion adjacent to “B” fig 1 before the MIX section 30 and after 32 relative to fig 3 in the airflow direction, and the limitation “extending toward” is considered very broad since three dimensional objects naturally extend in all directions, additionally the pipe extends towards its end naturally; noting the flow of air is capable if travelling in all directions, especially after hitting mixing structure, para 18).  

Re claim 7, Kline teach at a position where the temperature adjusted air and the recirculated air are merged,  an angle formed by a flow of the temperature adjusted air and a flow of the recirculated air is an obtuse angle or a right angle (fig 2 noting the air merging  is considered to be a right angle, figs, also noting that air flows in many directions and the srt5ucture is capable of having both limitations met).  
 Additionally noting that for clarity, the recitation “an angle formed by a flow of the temperature adjusted air and a flow of the recirculated air is an acute angle or a right angle” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 9, Kline teach wherein the first pipe comprises:   a right first pipe through which the temperature adjusted air obtained by an air conditioning apparatus on a starboard side flows; and a left first pipe through which the temperature adjusted air obtained by an air conditioning apparatus on a port side flows, the second pipe comprises: a right second pipe through which the recirculated air flows toward a position where the recirculated air is merged with the temperature adjusted air flowing through the right first pipe; and a left second pipe through which the recirculated air flows toward a position where the recirculated air is merged with the temperature adjusted air flowing through the left first pipe, the mixing chamber comprises: a right inlet (inlet to the mixing chamber) that causes the temperature adjusted air and the recirculated air that respectively flow through the right first pipe and the right second pipe and are merged to flow into the mixing chamber; and a left inlet (the other inlet to the mixing chamber, figs) that causes the temperature adjusted air and the recirculated air that respectively flow through the left first pipe and the left second pipe and are merged to flow into the mixing chamber from a side opposite to the right inlet, and either or both of the right second pipe and the left second pipe comprise the guide part (figs 1- 2, see the rejection of claim 6, para 18, noting two sets of pipes for two ECS packs). 
Re claim 19, Kline teach either of the right second pipe and the left second pipe that is shorter with respect to a premixing zone between a position where the temperature adjusted air and the recirculated air merge and the mixing chamber comprises the guide part (figs 2-3, see 112 section above).
Re claim 20, Kline teach the right inlet is disposed at a front side of the mixing chamber, the left inlet is disposed at a rear side of the mixing chamber (noting the sides are opposite sides, figs, and front and back are naturally met, and/or intended use limitations depending on the direction of operation), a pipe integrally comprising the right first pipe and the right second pipe is connected to the right inlet, and a pipe integrally comprising the left first pipe and the left second pipe is connected to the left inlet (noting pipe portion connected at inlet of both sides of mixer fig 1, adjacent to “B”).

 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Stengel US 9511868 B2.
	Re claim 16, Kline teach an air conditioning system for an aircraft (fig 1, ECS packs), the air conditioning system comprising: the air conditioning piping structure according to claim 6 (see the rejection of claim 6); 
the air conditioning apparatus configured to obtain the temperature adjusted air using bleed air and outside air (para 13) 
a supply system configured to supply conditioned air that passes through the mixing chamber to the air- conditioned compartment (para 14, 38, fig 1)
 and a recirculation system that discharges the recirculated air from the air-conditioned compartment (26, 40).
Kline fail to explicitly teach details of bleed air although it is well known in the art to use bleed air in air conditioning.
Stengel teach using bleed air and outside air to draw air from compressors and outside highly pressurized air (col 1 line 25-60 noting that the primary reference already teach a source of air, “the compressor of a gas turbine engine” para 13, which is well known in the art to be using outside air in the intake which is then after being worked upon bleed air, and thus the claim limitations of bleed air and outside are being used are met).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include bleed air as taught by Stengel in the Kline invention in order to advantageously allow for a mixing device from cold fresh air provided by the air  conditioning packs and recirculation air extracted from the passenger cabin is  finally used to air-condition the various air conditioning zones of the aircraft.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The applicant argues that Kline fail to teach the details of claim 6. The examiner respectfully disagrees. The applicant argues that Kline’s passage being perpendicular do not meet the claim limitations “inclined”. The examiner respectfully disagrees. According to the Merriam-Webster dictionary, the plain meaning of ‘inclined’ is : making an angle with a line or plane and since the pipes are connected and not parallel and have an offset angle relative to each other the claim limitations are met. Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 6 have been addressed above. Thus, the rejections are proper and remain.  
Applicant arguments regarding claim 6 under the 103 section are considered moot since claim 6 is rejected under 102.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763